                                                                                               Entered on Docket
                                                                                               June 08, 2021
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: June 8, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                             6                                                 Stephen L. Johnson
                                                                                               U.S. Bankruptcy Judge
                                             7                           UNITED STATES BANKRUPTCY COURT
                                             8                           NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT




                                            11
  for the Northern District of California




                                                                                                  )     Case No.: 20-51735 SLJ
                                                 In re                                            )
                                            12                                                    )     Chapter 11
                                                                                                  )
                                            13   VIKRAM SRINIVASAN,                               )
                                                                                                  )     Scheduled Hearing Date
                                            14                        Debtor.                     )     Date: June 9, 2018
                                                                                                  )
                                            15                                                    )     Time: 2:00 PM
                                                                                                  )     Ctrm: ZOOM
                                            16
                                            17                     ORDER GRANTING MOTION TO CONVERT CASE
                                                         On April 27, 2021, the United States Trustee filed her Motion, Pursuant to 11 U.S.C.
                                            18
                                                 § 1112(b) and Federal Rules of Bankruptcy Procedure 1017(f) and 9014, to Convert or Dismiss
                                            19
                                                 Case. According to the Bankruptcy Local Rule 9014-1(c)(1), an opposition or other response to
                                            20
                                                 the motion was due to be filed not later than May 26, 2021. No opposition has been filed. The
                                            21
                                                 only pleading filed in connection with the motion was that of Creditor Dipak Patel dba Pramukh
                                            22
                                                 Financial Services, which supports the motion and requests that the case be converted to chapter
                                            23
                                                 7 so a trustee can be appointed. I conclude on the record present that the motion was timely
                                            24
                                                 filed, properly served, and appears to be proper in form in substance and should be granted.
                                            25
                                                         Counsel for debtor appeared before the court on June 8, 2021, on a different matter in
                                            26
                                                 this case (see DKT 99) and argued there is equity in the real property that was the subject of
                                            27
                                                 that motion. Given that argument, my review of the statements and schedules filed in this case,
                                            28

                                                 ORDER GRANTING MOTION TO CONVERT
                                                                                                  -1-
                                             Case: 20-51735       Doc# 108      Filed: 06/08/21       Entered: 06/08/21 11:17:21     Page 1 of 3
                                             1   and the possibility that assets can be sold to pay claims, consistent with 11 U.S.C. 704, I
                                             2   conclude that conversion is in the best interests of creditors.
                                             3          The United States Trustee’s Motion is GRANTED and the case is CONVERTED to
                                             4   chapter 7.
                                             5          The court vacates the hearing date in view of the closure of the courthouse and
                                             6   sheltering required by local authorities in response to the COVID-19 virus. The United States
                                             7   Trustee is directed to upload an order in the ECF system.
                                             8          No appearances are required at the date and time specified in the notice of hearing
                                             9                                       *** END OF ORDER***
                                            10
UNITED STATES BANKRUPTCY COURT




                                            11
  for the Northern District of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER GRANTING MOTION TO CONVERT
                                                                                                  -2-
                                             Case: 20-51735       Doc# 108      Filed: 06/08/21      Entered: 06/08/21 11:17:21       Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT




                                            11
  for the Northern District of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER GRANTING MOTION TO CONVERT
                                                                                             -3-
                                             Case: 20-51735     Doc# 108   Filed: 06/08/21     Entered: 06/08/21 11:17:21   Page 3 of 3
